Title: Indenture with John H. Craven for the Lease of Fields and Slaves at Tufton and Monticello, 23 September 1800
From: Jefferson, Thomas
To: 


This indenture made on the 23d. day of Sep. 1800. between Thomas Jefferson &c of the one part and John H. Craven &c of the other part witnesseth that the said Thos. for the considerations hereinafter mentioned hath demised leased & hired unto the sd J.H. five fields of land part of his tract on the West side of the Rivanna river in Albemarle aforesd containing or to contain 500 as: & one other field adjacent called the Infield & containing 40. as. which said five fields are to be composed as follows to wit, one of them to be called No. 1 is to consist of the Low grounds adjacent to the Shadwell ford & the cleared lands between the Park branch & the Milton road to make up 40. as. & of the Indian field and as much land to be cleared adjacent thereto as will make up 60. as. more, in the whole 100. as.—One other to be called No. 2. is to consist of the cleared lands now occupied by Thos. Morgan & as much more to be cleared adjacent thereto as will make it up 100. as. which clearings to make up Nos. 1. & 2. are to be made in the ensuing winter & the winter following, to wit of 1800. 1. and 1801. 2.—One other to be called No. 3. is to consist of what are now called the Outfield & Highfield containing 40. as. each & as much more to be cleared adjacent thereto as will make up the same 100. as. which clearing is to be made in the 2d winter after the next, to wit of 1802. 3.—One other to be called No. 4. is to consist of what are now called Franklin & Poggio fields & as much more to be cleared adjacent thereto as will make them up 100 as. which clearing is to be made in the 3d. winter after the next to wit 1803. 4.—and One other to be called No. 5. is to consist of what are now called the Longfield of 40. as. the Slatefield of 40. as. & the Parkfield of 20. as.—Which 5. fields of 100. as. each together with the Infield of 40. as. compose the farm now meant to be demised of 540. as.
As also 48. negro slaves, to wit Bagwell & Minerva his wife & Mary Virginia, Esther, & Bec their children, Ned & Jenny his wife, and Ned, Fanny, Dick, Gill, Scilla, James & Aggy their children,  Isabel & Aggy, Lilly, Amy Thruston & Eldridge children of the sd Isabel, Jenny the wife of Lewis, & Jesse Sally, Jamy, Evelina & one unnamed, children of the said Jenny, Doll & Thenia & Dolly children of the said Doll, Rachael, & Nanny, Abram, [Laza]ria children of the sd Rachael, Patty & her child unnamed, Mary & her child Suckey, [James,] Caesar, Toby, Frank, Amy, Molly, Betty, Belinda, Squire & Juno with their increase.
To have and to hold the said lands so described & the sd negroes to him the said John H. his exrs & admrs from the 1st. day of Jan. 1801. for the term of 5. years to be counted therefrom.
Yielding & paying yearly for the same to the sd Thomas & his heirs 1166⅔ Dollars in the gold or silver coin of the US. the 1st. paimnt to be made on the last day of Decemb. 1801. and like paiments on the same day of every other year during the sd term, with a power to the said Thomas of distraining for the same or any part thereof whensoever it shall be due or unpaid: and if it shall happen that the sd yearly rent & hire or any part thereof shall be unpaid for the space of one whole year after it is due, then it shall be lawful for the sd Thomas or his heirs into the premisses to reenter, & the same to have again, repossess & enjoy as of his former estate. And the sd John H. doth covenant with the said Thomas that he will yearly & every year during the term hereby granted pay to the sd Thomas the sd yearly rent of 1166⅔ D. reserved on the days herein before limited for the paiment thereof, and that he will pay all taxes, levies & assesments laid or to be laid on the sd lands, negroes & other property demised, by public authority & which shall become due for the [same] during the sd term: and it is covenanted between the sd Thos. & John H. that if it shall happen that the value of the gold or silver coin of the US. or the quantity of the precious metals in them which shall constitute the dollar be increased or diminished during the said term, or any other thing be made a lawful tender except the sd coins & at the rates now by law established, neither party shall take advantage or suffer loss by such change, but that the said rent may & shall be paid & recieved still in the same coins & at the same rates as now by law established, each party expressly renouncing for himself the benefit of any law which may be made to authorize such paiment or demand in such substituted money or money of substituted value.
And the said Thomas doth covenant with the said John H. that he will deliver to the sd John H. all the horses, cattle & hogs, now appurtenant to the said farm, to be inventoried & appraised at the time of delivery by persons mutually chosen, & all the corn, fodder, & straw grown thereon this present year: that he will sow in wheat  all the grounds which were in corn or tobacco this present year, and will deduct 166⅔ D. from the 1st. year’s rent in consideration of what the grounds sowed shall fall short of 200. as. the quantity which ought to have been sown in wheat but cannot now be sown, that he will clear one half of the lands to be cleared in every winter as before specified: that he will put Morgan’s cleared lands under a good fence in the course of the ensuing winter; that he will build a proper dwelling house for the sd John H. before the day on which he is to enter into possession of the premises: and will remove the negro houses to a more convenient position in the course of the ensuing winter: that he will allow to the sd John H. during the term aforesd sufficient timber to be cut & taken by him from any part of the Woodlands of the sd Thomas adjacent for firewood, fencing, building repairs, & utensils for the use of the sd farm, and that his stock shall have free range in all the uninclosed woods of the sd Thomas on the same side of the river.
And the sd John H. doth covenant with the sd Thomas that he will keep the fences & gates on the premisses in as good repair as he recieves them, & so deliver them at The determination of this lease; that he will keep the Houses built or to be built In repair except Against the decays of time; that no one of the aforesaid fields No. 1. 2. 3. 4. or 5. Shall be put into Indian Corn more than once in the Said term Of five years; that each of the Said fields Shall rest from culture (except of clover Or peas) two years during the Said term of five years, neither of which shall be Next after a year of Indian Corn; & that he will not during the Said term put Any thing but clover into the Said Infield: that he will during the term, permit To the Said Thomas & to all persons having Occasion of Communication with Him or his possessions at monticello free & reasonable use of the Said gates and Roads on the premises serving as communications between the Said Possessions or with the public roads; that he will feed and clothe the Said Negroes well, & take care of them in Sickness, employing medical aid When necessary; & useing towards them no unreasonable Treatment; and That Should they be treated Contrary to these Stipulations, the Said Thomas Shall have a right to refer to disinterested arbiters mutually Chosen whether the lease Shall not be determined, & the conditions, on Which According to the existing Circumstances it is reasonable that It Should be determined; that he will in the last year of the Lease Sow fifty acres of read clover, & will Sow in wheat the grounds He receives Sowed in wheat, and Also one hundred Acres more Wheresoever on the premises the Said Thomas Shall direct, the Said Thomas finding Seed for the Said Additional  hundred Acres; that He will at the determination of the lease, restore Horses, cattle, Hogs & Utensils equal each article, in Value to that of the same Article as appraised and delivered to him at Its Commencement, and corn Straw and fodder Equal in Quantity to what Shall be delivered to him; And it is Agreed that he Shall not have power to Assign this lease or Any part of it to any person without the Consent of the Said Thomas And the Said parties do mutually covenant that all the Obligations, burthens And Benefits here in Stipulated in their own names Shall be binding on A Result to their Respective Heirs, Executors and Administrators in like Manner as if they had been Specially named in every Several covenant. In Witness whereof the Said parties have hereto Set their hands & Seals On the day and year first Above written

Thomas Jefferson
John H. Craven


Signed, Sealed & Deliverd
In presence of
John Holmes
Jas. Dinsmore
Rd. Richardson

